                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


      BONITA DARCEL GRIER,
                                                       Case No. 17-cv-13274
                Plaintiff,
                                                UNITED STATES DISTRICT COURT JUDGE
                    v.
                                                        GERSHWIN A. DRAIN
MID-MICHIGAN CREDIT BUREAU,
                                                 UNITED STATES MAGISTRATE JUDGE
                                                         DAVID R. GRAND
               Defendant.
                                          /

 OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
     DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [#31]

                                  I. INTRODUCTION

      Plaintiff Bonita Grier, proceeding pro se, initiated this civil action against

Defendant Mid-Michigan Credit Bureau, alleging violations of both the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, and the Fair Credit Reporting Act, 15

U.S.C. § 1861. Dkt. No. 17. Defendant has moved for judgment on the pleadings

pursuant to Federal Rule of Civil Procedure 12(c), asserting Plaintiff’s Complaint

fails to allege any facts in support of her claims.

      Present before the Court is Defendant’s Motion for Judgment on the

Pleadings. Dkt. No. 31. The Motion is fully briefed, and Court will decide the

matter without a hearing. See E.D. Mich. LR 7.1(f)(2). For the reasons set forth




                                          -1-
below, the Court will GRANT the Motion IN PART and DENY the Motion IN

PART [#31].

                                II. BACKGROUND

      In 2014, Plaintiff was hospitalized at Providence Hospital in Southfield,

Michigan. Dkt. No. 17, p. 10 (Pg. ID 75). In 2015, Defendant began contacting

Plaintiff to collect on unpaid bills in connection with that medical care.    Id.

Plaintiff asserts that between 2015 and October 2017, Defendant “repeatedly and

continuously contacted [her] by phone to harass her regarding the asserted debt.”

Id. Plaintiff maintains that she does not owe any debt, as Medicare and her

medical insurance should have covered her expenses. Id. at p. 11 (Pg. ID 76).

Further, that she conveyed this information to Defendant over the phone and by

submitting a dispute through Defendant’s online contact system. Id. Despite this,

Plaintiff alleges that Defendant ignored her repeated requests to cease

communications, and instead, continued to call her by phone to harass, annoy, and

abuse her. Id. Plaintiff thus alleges that Defendant violated both the FDCPA and

the FCRA. Defendant, in turn, has moved for judgment on the pleadings pursuant

to Federal Rule of Civil Procedure 12(c).

                              III. LEGAL STANDARD

      “A Rule 12(c) motion is granted when no material issue of fact exists and

the party making the motion is entitled to judgment as a matter of law.” JPMorgan



                                        -2-
Chase Bank, N.A. v. Winget, 510 F.3d 577, 582 (6th Cir. 2007) (internal quotations

and citations omitted).    “The factual allegations in the complaint need to be

sufficient to give notice to the defendant as to what claims are alleged, and the

plaintiff must plead ‘sufficient factual matter’ to render the legal claim plausible,

i.e., more than merely possible.” Fritz v. Charter Tp. of Comstock, 592 F.3d 718,

722 (6th Cir. 2010) (citing Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949-50 (2009)).

While all well-pleaded material allegations of the pleadings of the opposing party

must be taken as true, Sage Int’l v. Cadillac Gage Co., 556 F. Supp. 381, 383 (E.D.

Mich. 1982), that is not the case for a legal conclusion couched as a factual

allegation, Fritz, 592 F.3d at 722.

      “If, on a motion under Rule 12(b)(6) or 12(c), matters outside the pleadings

are presented to and not excluded by the court, the motion must be treated as one

for summary judgment under Rule 56.”           Fed. R. Civ. P. 12(d).      However,

“[f]airness dictates that, absent some persuasive justification, the moving party

should be able to obtain the benefit of the particular rule he or she has chosen to

move under.” Wilson v. Karnes, 2007 WL 4207154, at *3 (S.D. Ohio Nov. 26,

2007). To that end, “[d]istrict courts have broad discretion to accept or reject

matters outside the pleadings that are presented on Rule 12(c) motions, and will be

reversed only for an abuse of that discretion.” Id. at *2 (citing Max Arnold & Sons,

LLC v. W. L. Hailey & Co., Inc., 452 F.3d 494, 503 (6th Cir. 2006)).



                                         -3-
                                   IV. DISCUSSION

      Defendant has moved for judgment on the pleadings under Federal Rule of

Civil Procedure 12(c), asserting Plaintiff’s Complaint fails to allege sufficient facts

in support of her claims. Plaintiff opposes this Motion, and additionally, has

submitted a signed declaration supplementing the allegations in her Complaint.

      As an initial matter, the Court will not consider Plaintiff’s declaration for

purposes of the pending Motion. First, the Court has already permitted Plaintiff to

amend her Complaint on one occasion. See Dkt. No. 20. And second, fairness

dictates that Defendant should be granted the benefit of obtaining relief under the

rule in which it brought the instant Motion. Accordingly, the Court will not

convert Defendant’s Motion to one for summary judgment under Rule 56. Instead,

the Court will recognize only the allegations in Plaintiff’s First Amended

Complaint. See Dkt. No. 17.

      1. While Plaintiff Fails to Allege Sufficient Facts to State a Claim
         Under § 1692d(5) of the Fair Debt Collection Practices Act, she has
         Pled Sufficient Facts to Sustain a Claim Under § 1692e(2)(A).
      Count One of Plaintiff’s Complaint alleges a violation of 15 U.S.C. §

1692d(5) and § 1692e(2)(A). Although Plaintiff fails to allege sufficient facts to

state a claim under § 1692d(5), she has pled sufficient facts under § 1692e(2)(A).

      “Congress enacted the FDCPA to eliminate abusive debt collection practices

by debt collectors, to insure that those debt collectors who refrain from using



                                         -4-
abusive debt collection practices are not competitively disadvantaged, and to

promote consistent state action to protect consumers against debt collection

abuses.” Whittiker v. Deutsche Bank Nat. Trust Co., 605 F. Supp. 2d 914, 937

(N.D. Ohio 2009) (internal quotations and citations omitted). In furtherance of

these goals, § 1692d(5) provides that a debt collector may not engage in any

conduct, the natural consequence of which is to harass, oppress, or abuse any

person in connection with the collection of a debt, including “[c]ausing a telephone

to ring or engaging any person in telephone conversation repeatedly or

continuously with the intent to annoy, abuse, or harass any person at the called

number.” 15 U.S.C. § 1692d(5). “In order to state a claim under § 1692d(5),

Plaintiffs must allege that the contents of the telephone calls were harassing,

abusive, or misleading, as well as the caller’s intent.”      Gnesin v. Am. Profit

Recovery, 2012 WL 5844686, at *3 (E.D. Mich. Nov. 19, 2012). “[C]ourts have

dismissed claims filed pursuant to § 1692d as a matter of law if the facts alleged do

not have the natural consequence of harassing or abusing a debtor.” Id.

      Here, Plaintiff has failed to allege any facts demonstrating that Defendant’s

conduct amounted to harassment or abuse. Plaintiff’s Complaint makes a single,

conclusory allegation: “Between 2015 and approximately October 2017, Defendant

MMCB repeatedly and continuously contacted Plaintiff by phone to harass her

regarding the asserted debt.” Dkt. No. 17, p. 10 (Pg. ID 75). Noticeably absent



                                         -5-
from this allegation is the frequency of the calls, the contents of the conversations,

or in what ways these acts constituted harassment. Rather, she merely parrots the

language of the statute. This is insufficient to state a claim under § 1692d(5). See

Clemente v. IC Sys., Inc., 2010 WL 3855522, at *2 (E.D. Cal. Sept. 29, 2010)

(holding plaintiff’s failure to plead the time period during which the phone calls

occurred, the dates of the alleged phone calls, or any approximation of the number

of calls rendered the complaint defective as a matter of law); Tamayo v. Am.

Coradious Int’l, LLC, 2011 WL 6887869, at *3 (D.N.J. Dec. 28, 2011) (“Without

more facts regarding the nature and extent of any harassing phone calls, the pattern

of such calls, or the substance of any representations made during such calls, the

Court cannot find that Plaintiff’s claim under § 1692d(5) was sufficiently pled.”).

      In contrast, Plaintiff does allege sufficient facts to state a claim under §

1692e(2)(A). Section 1692e(2)(A) instructs that a debt collector may not use any

false, deceptive, or misleading representation means in connection with the

collection of any debt, including “[t]he false representation of the character,

amount, or legal status of any debt.” 15 U.S.C. § 1692e(2)(A). Here, Plaintiff’s

Complaint sets forth several relevant facts: (1) Defendant began contacting her

regarding the alleged debt in 2015; (2) She does not owe a debt because her

medical insurance covered her expenses; (3) Because she does not owe a debt, any

amount that Defendant claims she owes is a false representation; (4) She disputed



                                         -6-
the alleged debt both orally and in writing; and (5) Defendant failed to provide

proof or verification of the alleged debt. See Dkt. No. 17, pp. 11-14 (Pg. ID 76-

80). While not perfectly pled -- for instance, Plaintiff did not specify the exact

amount of the debt allegedly owed -- the Supreme Court has instructed that pro se

complaints should be held to less stringent standards than formal pleadings drafted

by lawyers.    See Haines v. Kerner, 404 U.S. 519, 520 (1972).             Plaintiff’s

Complaint meets this lowered standard here.        Because the Court must accept

Plaintiff’s factual allegations as true, and because the Complaint gives Defendant

sufficient notice of the allegations, the Court will not dismiss Plaintiff’s §

1692e(2)(A) claim.

      2. Plaintiff does not Contest the Dismissal of her Claim Under the Fair
         Credit Reporting Act.
      Count Two of Plaintiff’s Complaint alleges a violation of an unspecified

section of the FCRA. However, in response to Defendant’s Motion, Plaintiff

indicates that she does not contest the dismissal of this claim. See Dkt. No. 35, p. 3

n.1 (Pg. ID 147). The Court will therefore Dismiss Count Two of the Complaint.

                                  V. CONCLUSION

      For the reasons stated herein, the Court will GRANT IN PART and DENY

IN PART Defendant’s Motion for Summary Judgment [#31].                  Plaintiff’s §

1692d(5) claim under Count One of the Complaint and Plaintiff’s FCRA claim

under Count Two are therefore DISMISSED.


                                         -7-
      IT IS SO ORDERED.

Dated:      August 14, 2019
                                              s/Gershwin A. Drain
                                              HON. GERSHWIN A. DRAIN
                                              United States District Court Judge


                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, August 14, 2019, by electronic and/or ordinary mail.

                                      s/Teresa McGovern
                                      Case Manager




                                        -8-
